Case 2:21-cv-00187-CB Document1-5 Filed 12/08/20 Page 1 of 13

EXHIBIT “A”
Case 2:21-cv-00187-CB Documenti1-5 Filed 12/08/20

Court of Common Pleas of Philadelphia County
Trial Division

Page 2 of 13

ERG ohn

 

 

Civil Cover Sheet
PLAINTIFF'S NAME

ALLSTATE INSURANCE COMPANY

 

PLAINTIFF'S ADDRESS
775 SANDERS ROAD

NORTHBROOK IL 60062

DEFENDANT'S NAME

LG ELECTRONICS USA, INC.

DEFENDANT'SAODRESS s—“‘“ ‘sé™SCSC~™S ~
100 SYLVAN STREET

ENGLEWOOD CLIFFS NJ 60179

 

 

 

 

 

 

PLAINTIFF'S NAME DEFENDANT'S NAME
PLAINTIFF'S ADDRESS DEFENOANT'S ADDRESS
PLAINTIFF'S NAME OEFENDANT’S NAME
PLAINTIFF'S ADDRESS OEFENDANT'S ADDRESS

 

 

TOTAL NUMBER OF PLAINTIFFS

1

TOTAL NUMBER OF DEFENDANTS

 

OF ACTION
(1) Petition Action (1 Notice of Appeal

Bummons. am Transfer From Other Jurisdictions
4 pki

  
  

wnt

 

 

AMOUNT IN CONTROVERSY COURT PROGRAMS

O Arbitration
(1) $50,000.00 or less

 
 

 

 

Jury
Dd More than $50,000.00 CO Non-Lury ye.
CC Other: #4
CASE TYPE AND CODE 1B
1G - SUBROGATION ACTION #

 

STATUTORY BASIS FOR CAUSE OF ACTION

   

CJ Settlement
Minors
C] w/p/survival

 

 

 

 

 

 

 

 

 

 

 

 

 

“RELATED PENDING CASES (LIST BY GASE CAPTION AND DOCKET NUMBER) ALED ISCASESUBJECTTO80=—0t—~—<“Cti‘:CS™S
PRO PROTHY COORDINATION ORDER?
YES NO
NOV 06 2020
A. SILIGRINI
TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant. ALLSTATE INSURANCE COMPANY
Papers may be served at the address set forth below.
NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY ADORESS — _
JOSEPH L. MCGLYNN THREE VALLEY SQUARE
7 SUITE 220
PHONE NUMBER FAX NUMBER BLUE BELL PA 19422
(215) 310-4731 (215) 383-0082
~ SUPREME COURT IDENTIFICATION NO, E-MAIL ADDRESS
201181 jmcglynn@delucalevine.com
SIGNATURE OF FILING ATTORNEY OR PARTY DATE SUBMITTED
JOSEPH MCGLYNN Friday, November 06, 2020, 07:26 am

 

 

FINAL COPY (Approved by the Prothonotary Clerk)

 
Case 2:21-cv-00187-CB Document 1-5 Filed 12/08/20 Page 3 of 13

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA (.Q
FIRST JUDICIAL DISTRICT OF PENNSYLVADEA&ice uaa
CIVIL TRIAL DIVISION 06 NaN LG Oy

 

 

ALLSTATE INSURANCE COMPANY
2775 Sanders Road
Northbrook, IL, 60062
Plaintiff(s),
Vv.

LG ELECTRONICS USA, INC.
100 Sylvan Avenue
Englewood Cliffs, NJ 60179

Defendant(s) Civil Action No:

 

 

NOTICE TO DEFEND

You have been sued in Court. If you wish to defend against the claims set forth in the following
pages, you must take action within twenty (20) days after this Complaint and notice are served, by entering
a written appearance personally or by attorney and filing in writing with the Court your defenses or
objections to the claims set forth against you. You are warned that if you fail to do so, the case may
proceed without you and a judgment may be entered against you by the Court without further notice for any
money claimed in the Complaint or for any other claim or relief requested by the Plaintiff. You may lose
money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET
FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

AVISO

Le han demandado a usted en la corte. Si used quiere defenderse de estas demandas expuestas en
las paginas siquientes, used tiene veinte (20) dias de plazo al partir de la fecha de la demanda y la
notificacion. Hace falta asentar una comparencia escrita 0 en persona o con un abogado y entregar a la
corte en forma escrita sus defensas o sus objectiones a las demandas en contra de su persona. Sea avisado
qui si usted no se defiende, la corte tomara medidas y puede continuar la demanda en contra suya sin previo
aviso o notificacion. Ademas, la corte puede decidir a favor del demandante y requiere que usted cumpla
con todas las provisiones de esta demanda. Usted puede perder.

LLEVE ESTA DEMANDA A UN ABOGADO IMMEDIATAMENTS. SI NO TIENE ABOGADO O SI
NO TIENE EL DINERO SUFICIENTE DE PAGAR TAL SERVICIO. VAYA EN PERSONA O

LLAMEPOR TELEFONO A LA OFICINA CUYA DIRECCION SE ENCUENTRA ESCRITA ABAJO
PARA AVERIGUAR DONDE SE PURDE CONSEQUIR.

Philadelphia Bar Association

Case ID: 201100478
Case 2:21-cv-00187-CB Document1-5 Filed 12/08/20 Page 4 of 13

Lawyer Referral and Information Service
One Reading Center
Philadelphia, Pennsylvania 19107
(215) 238-6333, TTY (215) 451-6197

Case ID: 201100478
Case 2:21-cv-00187-CB Document 1-5 Filed 12/08/20 Page 5 of 13

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
CIVIL TRIAL DIVISION

 

ALLSTATE INSURANCE COMPANY
2775 Sanders Road
Northbrook, IL 60062
Plaintiff(s),
v.

LG ELECTRONICS USA, INC.
100 Sylvan Avenue

Englewood Cliffs, NJ 60179

Civil Action No:
Defendant(s)

 

 

COMPLAINT

Plaintiff, Allstate Insurance Company, by and through their attorneys, deLuca
Levine LLC, hereby demands judgment against Defendant, LG Electronics USA, Inc.,

and states by way of Complaint against them as follows:

PARTIES

1. Allstate Insurance Company (“Allstate” or “Plaintiff’), at all times
relevant hereto, is, and was, an Illinois corporation with a principal place of business
located at the above-referenced address.

2, At all times relevant hereto, Allstate provided homeowners insurance for
the residential property owned by Francis J. and Leah J. Gill (hereinafter “the Gills”)
located at 1999 Park Hill Road, North Huntingdon, Pennsylvania 15642 (hereinafter
“subject property”).

3, At all times relevant hereto, Defendant, LG Electronics USA, Inc.

(hereinafter “Defendant”), is a corporation existing under the laws of the State of New

Case ID: 201100478
Case 2:21-cv-00187-CB Document 1-5 Filed 12/08/20 Page 6 of 13

Jersey with its principal place of business located at 100 Sylvan Avenue, Englewood
Cliffs, NJ 07632, which at all times relevant hereto was duly authorized to engage in
business in the Commonwealth of Pennsylvania.

4, At all times relevant hereto, LG, upon information and belief, was in the
business of, inter alia, designing, assembling, manufacturing, selling, testing, distributing
and/or marketing, inter alia, dehumidifiers, including the dehumidifier at issue in this
case (hereinafter “the product”).

JURISDICTION AND VENUE

5. This Court has jurisdiction over the Defendant because the Defendant
either has its principal place of business in Pennsylvania, is incorporated in Pennsylvania,
or is registered to do business in Pennsylvania, has consented to jurisdiction in
Pennsylvania and/or does sufficient business in, or has sufficient minimum contacts with,
or otherwise intentionally avails itself of the markets of the Commonwealth of
Pennsylvania through its business operations in Pennsylvania.

6. Venue is properly laid in Philadelphia County pursuant to Pennsylvania
Rule of Civil Procedure 1006, including because Defendant can be served here and/or the
cause of action arose here and/or the transaction or occurrence took place here and/or the
property which is the subject matter of the action is located here.

7. Plaintiff is prosecuting this subrogation action pursuant to the provisions
of Pa.R.C.P. 2002(d).

STATEMENT OF FACTS
8. Plaintiff incorporates by reference the preceding averments as though set

forth at length herein.

Case ID: 201100478
Case 2:21-cv-00187-CB Document 1-5 Filed 12/08/20 Page 7 of 13

9. Prior to October 6, 2019, the Gills purchased a dehumidifier (“product”)
which was manufactured and or distributed by LG.

10. On or about October 6, 2019, internal wirmg catastrophically failed
within the dehumidifier at a location which was inaccessible to the Gills. As a result, a
fire erupted within the subject product and spread to nearby combustible materials.

1l. The subject fire was caused by a sudden and catastrophic malfunction
and/or defect of the product designed, assembled, manufactured, sold, tested, distributed
and/or marketed by LG.

12. The fire damaged the Gills’ real and personal property, and caused other
consequential and incidental damages including clean-up costs, repair, and other
associated expenses.

13. As a direct and proximate result of the aforementioned defects, the Gills
sustained and incurred damage to their real and personal property, and caused other
consequential and incidental damages including clean-up costs, repair, and other

associated expenses in the amount of $143,977.23 that was paid by Plaintiff.

COUNT 1— STRICT PRODUCTS LIABILITY

14. Plaintiff incorporates by reference the preceding averments as though set
forth at length herein.

15, LG designed, assembled, manufactured, sold, tested, distributed and/or
marketed the subject product in an unreasonably dangerous and defective condition.

16. At the time the subject product was sold, it was in the same dangerously
defective condition in which it left LG’s possession and/or control.

17. The fire that occurred in the subject product and the subsequent damage to

real and personal property, was caused by and resulted from the negligent, carelessness,

Case ID: 201100478
Case 2:21-cv-00187-CB Document 1-5 Filed 12/08/20 Page 8 of 13

reckless and grossly negligent acts and/or omissions of LG, acting by and through its
respective agents, servants and/or employees in the course and scope of their
employment, through which Defendant is strictly liable under Section 402A of the
Restatement (2d) of Torts, and Pennsylvania’s applicable case law, by reason of:

a. designing, assembling, manufacturing, selling, testing, distributing
and/or marketing a defective product, the subject dehumidifier,
which LG knew or should have reasonably known would subject
Plaintiff to an unreasonable risk of harm;

b. designing, assembling, manufacturing, selling, testing, distributing
and/or marketing a defective product, the subject dehumidifier,
which LG knew or should have reasonably known would endanger
the real and personal property of Plaintiff;

C. failing to select safe and adequate components of the subject
dehumidifier;
d. failing to properly and adequately warn of the limitations of the

subject dehumidifier;

e. failing to provide adequate and sufficient warnings with respect to
the subject dehumidifier which thereby rendered the subject
dehumidifier defective and unreasonably dangerous;

f. failing to distribute and/or supply a product that was safe of its
reasonably foreseeable use and intended purpose;

g. designing, assembling, manufacturing, selling, testing, distributing
and/or marketing a defective product, the subject dehumidifier, that

was not reasonably fit, suitable or safe for its intended purpose;

h. failing to properly test and inspect the subject dehumidifier at the
time it left the contro! of Defendant;

i, failing to manufacture, assemble and/or design the subject
dehumidifier in a manner sufficient to prevent fire;

Case ID: 201100478
Case 2:21-cv-00187-CB Document1-5 Filed 12/08/20 Page 9 of 13

j. failing to comply with all local, state and federal codes,
regulations, ordinances, standards, recommendations and/or

requirements;
k. selling, distributing and/or marketing a defective dehumidifier; and
l. otherwise failing to act reasonably under the circumstances.
18. As a direct and proximate result of LG’s aforementioned acts and/or

omissions for which LG is strictly liable, the Gills sustained and incurred damage to their
real and personal property, and caused other consequential and incidental damages
including clean-up costs, repair, and other associated expenses in the amount of
$143,977.23 paid by Plaintiff.

WHEREFORE, Plaintiff demands judgment for damages against Defendant, LG
Electronics USA, Inc., in the amount of $143,977.23, together with interest, costs of suit,
attorneys’ fees, punitive damages and such other and further relief as the Court deems

just and equitable.

COUNT IlL- NEGLIGENCE

19. Plaintiff incorporates by reference the preceding averments as though set
forth at length herein.

20. The aforementioned damages were the direct and proximate result of the
negligence and carelessness of LG, by and through employees, agents, technicians,
vendors, subcontractors, and/or servants, more specifically described as follows:

a. failing to exercise reasonable care in the following manner:

i. failing to design, assemble, manufacture, sell, test,
distribute and/or market a properly functioning product;

Case ID: 201100478
Case 2:21-cv-00187-CB Document 1-5 Filed 12/08/20 Page 10 of 13

il. failing to properly inspect and/or test the product and/or its
component parts;

il. failing to properly determine that the product and/or its
component parts were not in compliance with applicable
standards;

Iv. failing to provide safe and adequate warnings or

instructions with the product; and/or

v. designing, assembling, manufacturing, selling, testing,
distributing and/or marketing the product when LG knew or
should have known that the product and/or its component
parts would be inadequate for the reasons for which it was
purchased.

failing to adequately instruct, supervise and/or train servants,
employees and agents as to the proper ways to perform the tasks
set forth in subparagraph (a);

failing to adequately warn Plaintiff and others of the dangers and
hazardous conditions resulting from the conduct set forth in
subparagraph (a) above;

failing to provide, establish, and/or follow proper and adequate
controls so as to ensure the proper performance of the tasks set
forth in subparagraph (a) above;

failing to properly monitor the work ofall agents and/or employees
during the installation of the product to ensure compliance with
applicable safety procedures;

failing to retain competent, qualified and/or able agents, employees
or servants to perform the tasks set forth in subparagraph (a)
above;

failing to perform the tasks set forth in subparagraph (a) above in
conformity with the prevailing industry and governmental
specifications and standards; and/or

Case ID: 201100478
Case 2:21-cv-00187-CB Document 1-5 Filed 12/08/20 Page 11 of 13

h. violating the standards of care prescribed by statutes, rules,
regulations, ordinances, codes, and/or industry customs applicable
to this action.

21. As a direct and proximate result of such conduct, the Gills sustained and
incurred damage to their real and personal property, and caused other consequential and
incidental damages including clean-up costs, repair, and other associated expenses in the
amount of $143,977.23.

WHEREFORE, Plaintiff demands judgment for damages against Defendant, LG
Electronics USA, Inc., in the amount of $143,977.23, together with interest, costs of suit,
attorneys’ fees, punitive damages and such other and further relief as the Court deems
just and equitable.

COUNT Il] - BREACH of WARRANTIES

22. Plaintiff incorporates by reference the preceding averments as though set
forth at length herein.

23. In conjunction with the sale and distribution of the product, LG expressly
and implicitly warranted that it would be free from defects, merchantable and safe to use
for its general and intended purposes.

24. Based upon the above, LG breached these implied and/or statutory
warranties, as well as express warranties provided with the product.

25. Asadirect and proximate result of such breach(es), the Gills sustained and
incurred damage to their real and personal property, and caused other consequential and
incidental damages including clean-up costs, repair, and other associated expenses in an

amount in the amount of $143,977.23.

Case ID: 201100478
Case 2:21-cv-00187-CB Document 1-5 Filed 12/08/20 Page 12 of 13

26. Plaintiff had and has performed all conditions precedent to recover based
upon such breaches.

WHEREFORE, Plaintiff demands judgment for damages against Defendant, LG
Electronics USA, Inc., in the amount of $143,977.23, together with interest, costs of suit,
attorneys’ fees, punitive damages and such other and further relief as the Court deems
just and equitable.

de LUCA LEVINE LLC

BY -:/s/ Joseph L. McGlynn
JOSEPH L. MCGLYNN, ESQUIRE
PA ID: 201181
Three Valley Square, Suite 220
Blue Bell, PA 19422
215-383-0081
215-383-0082 (fax)
jmcglynn@delucalevine.com
ATTORNEYS FOR PLAINTIFF

Dated: November 6, 2020

nets emanates

Case ID: 201100478
Case 2:21-cv-00187-CB Document 1-5 Filed 12/08/20 Page 13 of 13

VERIFICATION

I, Robin Anderson, under the penalties of perjury, state that I am a representative
of Allstate Insurance Company, the real party in interest; that I am authorized to make
this verification on behalf of Allstate, that I have read the Complaint; that I do not have,
and am informed that no single officer or agent of Allstate has personal knowledge of all
matters set forth in the Complaint; that the Complaint was prepared by counsel from
information provided by myself and certain employees from Allstate who were
designated to assemble such material and are based on their personal knowledge or that
of other persons who were consulted and on examination of records maintained by
Allstate during the regular course of business; and that upon information and belief the
Complaint is true and correct to the best of my knowledge after due inquiry.

Lebin Anderson

Signed under penalty of perjury this 4th dayof November, 2020.

 

Case ID: 201100478
